NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              NOV 16 2009

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JERONIMO DAVID SIQUINA-CHOX,                    No. 06-72530

             Petitioner,                        Agency No. A070-918-992

       v.
                                                MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 6, 2009
                                Portland, Oregon

Before: FISHER and PAEZ, Circuit Judges, and FOGEL, District Judge.**

      Jeronimo David Siquina-Chox petitions for review of a Board of

Immigration Appeals (BIA) order affirming an Immigration Judge’s (IJ) denial of

his applications for asylum, withholding of removal and relief under the




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
        The Honorable Jeremy D. Fogel, United States District Judge for the
Northern District of California, sitting by designation.
Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252(a), and

we deny the petition for review.

      The IJ identified specific and cogent reasons to support his adverse

credibility finding. See Kaur v. Ashcroft, 379 F.3d 876, 884 (9th Cir. 2004). He

properly relied on both Siquina-Chox’s initial omission of the guerrillas as a source

of persecution and his failure, upon being reminded of his past statements about

the guerrillas, to give an account consistent with those past statements. Because

these discrepancies regarding the source of his persecution go to the “heart of the

asylum claim,” the IJ’s adverse credibility finding is supported by substantial

evidence. Ceballos-Castillo v. INS, 904 F.2d 519, 520 (9th Cir. 1990).

      We need not decide whether guidelines issued by the United Nations and the

Immigration and Naturalization Service regarding the treatment of minor asylum

applicants apply here, because the IJ’s treatment and evaluation of Siquina-Chox,

who was 17 at the time of the relevant events and 28 at the time of the hearing,

would not have violated those guidelines.

      The petition for review is DENIED.




                                          2